Citation Nr: 0527154	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in April 2003, which denied the claim.

The RO denied service connection for hearing loss by a rating 
decision of October 1982, and there was no appeal.  By 
decision of May 2004, the Board reopened the claim based on 
the submission of new and material evidence, and remanded for 
additional development.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in May 2004.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current hearing loss is 
causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in March 2003.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the July 2003 Statement of the Case 
(SOC), the Board's May 2004 remand, and the August 2005 
Supplemental Statement of the Case (SSOC).  These documents 
served notice to the veteran of the law and governing 
regulations regarding this case, as well as the reasons for 
the determinations made with respect to his claim.  In 
pertinent part, the SOC and the SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, records of treatment with 
the VA, and VA examination reports.  The veteran also 
participated in a VA RO hearing and a Board video conference 
hearing.  Thus, the Board concludes that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service medical records are negative for signs or symptoms of 
hearing loss.  A VA medical examination from November 1946 
noted the veteran's complaints of hearing loss in the right 
ear.  Hearing was noted to be "20/20" in each ear.  The 
report did note tubo-tympanic catarrh in the right ear, but 
the examination was otherwise normal.

A VA general medical examination from 1948 noted normal ears.  
No mention of hearing aids was made on this examination.  
Hearing was not tested.

The first evidence of hearing loss appears in a February 1974 
record from Dr. JBT M.D.  This report, and an attached letter 
dated in September 1982, indicates that the veteran had a 
history of moderate hearing loss in both ears, more 
pronounced in higher frequencies and in the right ear.  No 
reference to or findings of hearing aid use was noted.

Records from 1986 note the veteran reporting no history of a 
head injury or noise trauma.  He listed his onset of hearing 
loss as being 15 years prior.  He reported having a hearing 
aid but could not remember where it was purchased.  
Impression was sensorineural hearing loss, genetic.

Along with his claim of service connection for hearing loss, 
the veteran included a statement that his condition was 
caused by his ear's proximity to the bugling, which occurred 
during morning reveille.

Audiology records from May 2000 note the veteran's complaint 
of exposure to a bugle blast one time while in boot camp, but 
worked in an office for the remainder of his military 
service.  The veteran's history was otherwise unremarkable 
for hearing trauma.  Base on pure tone data, the veteran was 
found to have severe to profound sensorineural hearing loss 
in his right and left ear.  Tympanometry testing indicated 
normal middle ear function bilaterally.  The veteran's word 
recognition ability was found to be fair in the right ear and 
poor in the left ear.  Hearing aids were prepared and ordered 
for the veteran, and other hearing assistance devices were 
issued.

Private audiology records from August 1988, received in 
September 2003, show pure tone hearing thresholds greater 
than or equal to 60 decibels in all frequencies bilaterally.  
Other private audiology records from September 1988 show pure 
tone hearing thresholds greater than or equal to 50 decibels 
in all frequencies bilaterally.  The veteran reported hearing 
better in his left ear at that time.

On his May 2003 notice of disagreement, the veteran stated 
that the "bugle playing in my ear while in boot camp caused 
my hearing loss."  This contention was reiterated in the 
veteran's VA Form 9, wherein he stated that "the bugler 
always[s] had the horn up to my ear."

The veteran participated in a hearing before the RO in 
September 2003.  At this hearing, the veteran testified that, 
during boot camp, the bugler would enter in the morning and 
blow his bugle within three feet of the veteran's head.  Only 
a year and a half out of service, the veteran added, he was 
playing cards and could not hear his wife.  The veteran also 
alluded to obtaining hearing aids shortly after service.  The 
veteran noted his career as an office manager, and did not 
indicate any other forms of acoustic trauma, which may have 
caused his hearing problem.  With respect to his current 
condition, the veteran stated that he could not hear the 
doorbell or telephone ring.  He noted that the hearing aid in 
his right ear is useless, because he cannot hear much anyway.  
In conclusion, the veteran's representative stressed that the 
veteran's work as an office manager did not expose him to 
noise.  The representative also emphasized that the veteran's 
in-service complaints of dizziness were possibly an early 
indication of inner ear problems.  The veteran concluded by 
testifying "All I know is the fact that I am sure and 
certain that the bugling in my ear caused my hearing 
problem."

On the authorized audiological evaluation in September 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
75
80
LEFT
65
70
70
65
70

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 60 in the left ear.  Based on 
this information, the veteran was diagnosed with moderately-
severe sensorineural hearing loss bilaterally, with poor word 
recognition.  

The examination report indicated the veteran reporting having 
hearing aids for about 40 years.  The examiner discussed the 
veteran's history including the bugle noise.  The examiner 
noted that the only noise exposure reported from the military 
was the bugle playing for wake up.  The examiner opined that 
due to the lack of heavy noise exposure, it may not be at 
least as likely as not that the military caused his hearing 
loss.  The examiner was curious as to the need for hearing 
aids in 1946, despite the lack of acoustic trauma.  

In a May 2004 hearing, the veteran indicated that he did 
office work before service in the military.  He said that he 
had no knowledge of hearing problems prior to service.  
During service, the veteran stated, the bugler would blow his 
horn about eight feet from the veteran's ear.  The veteran 
also said that he had trouble hearing after discharge and saw 
a doctor for a hearing aid shortly after leaving service.  He 
noted that he began wearing hearing aids about a year after 
service.  Testimony that followed reiterated contentions, 
previously raised by the veteran, regarding the onset of his 
hearing loss.

The case was remanded by the Board in May 2004 to determine 
whether the veteran's testimony regarding bugle noise 
exposure for a period of 18 months versus a single incident 
changed the VA examiner's opinion.  A March 2005 addendum was 
added to the veteran's September 2003 examination report.  In 
this addendum, the examiner opined that "Based upon reported 
amount of military noise exposure (mostly office work with 
morning wake-up from bugle playing) it was not at least as 
likely as not that this vet's hearing loss was caused by 
military noise exposure."


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

There is no competent medical evidence of hearing loss 
occurring during the veteran's military service.  While the 
Board notes the veteran's contention that he could not hear 
his wife and that he was fitted for hearing aids shortly 
after leaving the military, there is no competent medical 
evidence which supports this contention.  There was no 
mention of the need for hearing aids in the 1946 or 1948 VA 
examinations.  The first evidence of record that shows 
hearing loss is the February 1974 record of Dr. JBT.  This 
record indicates moderate hearing loss almost 30 years after 
the veteran's discharge.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

Notwithstanding a lack of in service hearing loss evidence, 
the veteran may still be entitled to service connection if he 
can establish a link between his hearing loss and service.  
See Hensley, supra.  In several statements during the 
pendency of his appeal, the veteran has asserted that there 
is a causal relationship between the bugling during morning 
reveille and his current hearing loss.  Here, nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, while he is competent as a layperson 
to describe his symptomatology, his contentions, while 
sincere, cannot constitute competent medical evidence.

The record reveals scant evidence of any traumatic noise 
exposure during military service or after.  By the veteran's 
account, his post service career has been that of an office 
manager, with little noise exposure.  Through several 
hearings, the veteran did not indicate exposure to artillery, 
machinery, or other noises commonly associated with military 
service.  He only mentioned "bugling" as the source of past 
acoustic trauma.  Referencing this noise exposure in the 
opinion/addendum of March 2005, a VA audiologist found that 
the probabilities weighed against a relationship between the 
veteran's current condition and his purported in service 
noise exposure.  A complete review of the record reveals no 
other evidence which establishes a relationship between the 
veteran's hearing loss and military service.  Accordingly, 
the veteran's claim of entitlement to service connection for 
hearing loss must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


